Citation Nr: 9929698	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  95-41 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
evaluation for conjunctivitis with herpes blepharitis prior 
to February 23, 1999.

2.  Entitlement to an increased evaluation for conjunctivitis 
with herpes blepharitis, evaluated as 10 percent disabling 
from February 23, 1999.

3.  Entitlement to an increased (compensable) disability 
evaluation for a chronic skin disorder of the feet, claimed 
as hot feet.

4.  Entitlement to an increased (compensable) disability 
evaluation for genital herpes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1958 to 
October 1980.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from an August 1993 rating decision of the Winston-
Salem, North Carolina, Department of Veterans Affairs (VA), 
Regional Office (RO), which, in pertinent part, granted 
service connection for conjunctivitis with herpes blepharitis 
and chronic skin disorder of the feet, claimed as hot feet; 
noncompensable disability ratings were assigned for each 
disability.  In October 1993, the veteran filed a notice of 
disagreement.  The veteran then offered his contentions at a 
personal hearing in December 1993, at which time he clarified 
that he was only dissatisfied with the ratings assigned for 
conjunctivitis and the skin disorder of the feet.  It is 
further noted that the veteran wanted service connection to 
be recognized for genital herpes, and brought evidence to 
submit with his testimony as to this "new" issue.  Later 
that month, the Hearing Officer denied the veteran's 
increased rating claims.

In August 1995, the veteran sought to reopen his claim for 
service connection a back disability and submitted additional 
evidence.

By rating decision issued in September 1995, the RO granted 
service connection for genital herpes and assigned a 
noncompensable rating.  However, the RO denied the veteran's 
claims for increased ratings for conjunctivitis and chronic 
skin disorder of the feet, and found that new and material 
evidence had not been presented to reopen the veteran's claim 
for service connection for chronic low back pain.  The 
veteran thereafter submitted timely substantive appeals as to 
these 'additional' issues.

In July 1997, the veteran offered his contentions at a 
hearing before the undersigned Member of the Board, sitting 
in Washington, DC.  A transcript of that hearing has been 
associated with the record on appeal.

By decision issued in March 1998, the Board determined that 
new and material evidence had not been submitted to reopen 
his claim for service connection for a chronic low back 
disorder.  However, the veteran's remaining increased rating 
claims were remanded to the RO for additional evidentiary 
development.  Following compliance, in a March 199 rating 
decision, the RO granted an increased rating to 10 percent 
for conjunctivitis with herpes blepharitis from February 23, 
1999.  However, the RO confirmed and continued the denial of 
increased (compensable) disability evaluations for genital 
herpes and "hot feet".  The veteran was issued supplemental 
statements of the case in December 1998 and March 1999.

In reviewing the record, it is noted that during the course 
of his July 1997 hearing, the veteran raised claims of 
entitlement to an increased disability rating for chronic 
headaches and entitlement to service connection a neurologic 
disorder of the feet.  Inasmuch as these issues have not been 
properly developed for appellate review by the Board, and are 
not inextricably intertwined with the issues on appeal, they 
are hereby referred to the RO for appropriate action.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991).


FINDINGS OF FACT

1.  The RO received the veteran's 'original' claim for 
service connection for the above-mentioned disabilities on 
March 3, 1992.

2.  Treatment records developed by Womack Army Hospital (WAH) 
clearly show that the veteran manifested active 
conjunctivitis at or about the time he filed his 'original' 
service connection claims.

3.  Although the veteran's December 1992 and April 1998 VA 
ophthalmologic examination reports reveal essentially normal 
findings, his outpatient treatment records clearly establish 
that he does, in fact, manifest episodic conjunctivitis.  
Therefore, sustained improvement is not demonstrated.

4.  Myopia and presbyopia (refractive errors) are not 
recognized as a disease or injury for service connection 
within the meaning of the applicable legislation.

5.  The veteran currently has active allergic conjunctivitis 
which causes no loss of visual acuity, and is not medically 
related to his nonservice-connected dry eyes or proptosis 
(exophthalmos) of both eyes.

6.  Treatment records and photographs pertaining to the 
veteran's feet and genital area establish that he has 
episodic scaling, irritation and cracking of the skin over 
these non-exposed, small areas of the body.

7.  The veteran has not presented any evidence demonstrating 
that his bilateral eye disorder or skin disorder of the feet 
result in an exceptional or unusual disability picture such 
as frequent hospitalizations or marked interference with 
employment.


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability evaluation of 10 
percent for conjunctivitis with herpes blepharitis from March 
3, 1992 to February 22, 1999 are met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.344, 3.400(b)(2)(i) and Part 
4, Diagnostic Codes 6017, 6018 (1999).

2.  The schedular criteria for a disability evaluation in 
excess of 10 percent for conjunctivitis with herpes 
blepharitis from February 23, 1999 are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 3.400(b)(2)(i) and 
Part 4, Diagnostic Codes 6017, 6018 (1999).

3.  The schedular criteria for an increased (compensable) 
disability evaluation for a chronic skin disorder of the 
feet, claimed as hot feet, are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, Diagnostic Code 
7806 (1999).

4.  The schedular criteria for an increased (compensable) 
disability evaluation for genital herpes are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 7806 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims of higher ratings for conjunctivitis 
with herpes blepharitis, a chronic skin disorder of the feet 
(claimed as hot feet) and genital herpes are well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented claims which are plausible.  
Generally, claims for increased evaluations are considered to 
be well grounded.  Claims that conditions have become more 
severe are well grounded where the conditions were previously 
service-connected and rated, and the claimant subsequently 
asserts that higher ratings are justified due to an increase 
in severity since the original ratings.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

VA also has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issue raised in the record and to explain the 
reasons used to support the conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. § 4.1 (1998), that 
requires that each disability be viewed in relation to its 
history and that there be an emphasis placed upon the 
limitation of activity imposed by the disabling condition, 
and 38 C.F.R. § 4.2 (1999) which requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.10 (1999) states that, in cases of functional 
impairment, evaluations are to be based upon lack of 
usefulness, and medical examiners must furnish, in addition 
to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  These requirements for the 
evaluation of the complete medical history of the claimant's 
condition operate to protect a claimant against an adverse 
decision based upon single, incomplete or inaccurate report 
and to enable VA to make a more precise evaluation of the 
disability level and any changes in the condition.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has recently held that 
there is a distinction between a veteran's dissatisfaction 
with the initial rating assigned following a grant of service 
connection, and a claim for an increased rating of a service-
connected condition.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Court noted that a claim for increased rating is 
a new claim, which is based upon facts different from those 
relied upon in a prior final denial of the veteran's claim.  
Original claims are, as matter of law, those placed into 
appellate status by virtue of a NOD expressing disagreement 
with the initial rating awards and never ultimately resolved 
until the Board decision on appeal.  See Fenderson at 125 
(citations omitted).  At the time of an initial rating, 
"separate ratings can be assigned for separate periods of 
time based on the facts found," a practice known as 
"staged" ratings."  See Fenderson at 126 (citing 38 C.F.R. 
§§ 3.400, 3.500 (1998)).  All of the issues presently before 
the Board involve initial ratings.  Generally, for claims 
seeking entitlement to disability compensation, the effective 
date of a disability rating is the date of receipt of claim 
or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i) (1999).

Background

As noted above, the RO received the veteran's 'original' 
claim for service connection for the above-mentioned 
disabilities on March 3, 1992.

Treatment records developed at WAH between 1981 and 1992 show 
treatment on occasion for conjunctivitis with herpes 
blepharitis and chronic skin disorder of the feet, claimed as 
hot feet, and genital herpes.  Regarding the veteran's eye 
disorder, it is noted that the veteran had a conjunctival 
cyst of the left eye removed in April 1991.  He apparently 
underwent the procedure again in August 1991 and was, 
thereafter, treated for an allergic reaction to the 
postoperative medications prescribed by his doctors.  The 
veteran was also found to have another conjunctival cyst of 
the left eye in November 1991.  A December 1991 emergency 
room treatment record shows a diagnosis of conjunctivitis.  
The veteran apparently underwent a left conjunctival cyst 
biopsy later that month, which revealed findings of mild 
chronic inflammation and focal elastosis.  A March 1992 
optometric examination record revealed that the veteran 
manifested astigmatism and presbyopia.  Bilateral corrected 
visual acuity was noted to be 20/20.

In conjunction with his present claim, the veteran was 
afforded VA examination in November and December of 1992.  
General medical examination of the veteran revealed diagnoses 
of a history of pneumonia, hypertension (under treatment), 
mild arteriosclerotic heart disease (ASHD) with angina and 
asymptomatic aortic stenosis.  On special ophthalmology 
evaluation, the veteran was seen with complaints of watery 
eyes.  However, examination at that time revealed that he had 
normal ocular health except for corneal arcus and presbyopia 
of both eyes (AU).  The examiner then noted that low ambient 
temperature causes watery eyes.  On special dermatological 
evaluation, it was noted that the veteran presented with a 
history of multiple skin problems, including white spots and 
dark spots, as well as a history herpetic infection of the 
feet and fungus infection of the feet.  Examination of the 
veteran's skin revealed a few white macules on the torso.  He 
also had a few hyperpigmented papules.  There was some 
scaling of the feet and some dystrophy of the great toenails 
bilaterally.  There was also a movable, non-tender nodule on 
the forehead.  The dermatological diagnoses were tinea pedis, 
tinea unguium, epidural incisional cyst, idiopathic guttate 
hypermelanosis, dermatofibroma, and history of herpes genital 
infection.

The veteran presented testimony before the local HO in 
December 1993, at which time he raised an 'additional' claim 
of entitlement to service connection for genital herpes.  The 
veteran testified that he has had chronic problems with his 
eyes, noting that they are watering all of the time.  He 
stated that he also has occasional redness and swelling with 
itching in the morning.  The veteran also noted that his feet 
feel hot, although do not itch.  

At the conclusion of the hearing, the veteran submitted a 
package of treatment records developed by WAH.  It is noted 
that the veteran was seen in the emergency room in October 
1992 with complaints of tingling and a burning sensation in 
pedis at rest.  There were no problems noted during activity.  
There was no soft tissue swelling (STS) or redness.  However, 
the examiner noted that there was a fungal rash under the 
left great toenail.  Examination of the veteran revealed that 
he was in no acute distress (NAD).  The feet had a normal 
appearance and sensation.  Distal capillary refill was also 
noted to be normal.  The veteran also had mild, asymptomatic 
pes planus.  The examiner concluded that peripheral 
neuropathy need to be ruled out.  In view of the veteran's 
continued complaints of bilateral foot pain, he underwent 
several examinations thereafter.  A May 1993 bone scan 
revealed inflammation and reactive changes of the left first 
metacarpal phalangeal (MP) joint.  His examination reports 
further noted that he manifested a chronic tinea pedis that 
was somewhat resistant to medication.  As to the tingling and 
burning, the various clinical records reflect that the 
veteran may have a developing neuropathy.  In addition, the 
veteran submitted a color photograph of his left foot, which 
shows some scaling and cracking about the top side of the 
foot, towards the ankle.  In reference to the veteran's eye 
disorder, it is noted that he was seen in the emergency room 
on August 26, 1993, with a one-day history of right eye 
irritation.  The veteran reported that he could actually feel 
something starting up two days prior.  Examination at that 
time revealed a diagnosis of right eye conjunctivitis.  The 
package also contained clinical records showing treatment for 
recurrent genital herpes since 1981.

A February 1994 clinical record developed by WAH reveals that 
the veteran returned for follow-up care for his burning feet.  
The podiatric examiner noted that he had been treated with 
Lamsil following ineffective use of other topical 
antifungals.  The veteran initially had excellent response, 
with an 80 to 90 percent relief noted; however, the burning 
sensation recurred.  The examiner also noted that the 
veteran's neurological vital signs were intact (NVSI) at 
previous examination.  There was no scaling or dryness.  The 
veteran's skin was described as having a normal turgor.  
Mycology showed no growth after 4 weeks.  The assessment was 
7 to 8 year history of burning feet-progressive in nature.  
The podiatric examiner further noted that he was unable to 
explain the etiology of the veteran's pain.  The veteran's 
prior medical history (PMH) is significant for smoking and 
alcohol; however, he quit using these in 1980.

The veteran was thereafter afforded VA dermatological 
examination with regard to his genital herpes in July 1995.  
At that time, he complained of a 20-year history of genital 
herpes, progressively worsening over the prior 15 years.  He 
stated that it initially begins with a small "blister" on 
his penis that ruptures, becomes infected and eventually 
clears without therapy.  Over the past few years, he has 
noted an increase in the frequency of outbreaks and 
ulcerations.  A complete skin examination was done, which was 
unremarkable except for a traumatic scar jagged on the 
veteran's right deltoid region, approximately 3-centimeters 
(cm) long, that also had some hypertrophies irregular growth 
around it consistent with keloid healing.  On his genital 
region, the veteran was without ulceration at that time; 
however, near the glans underside, on the anterior side, 
there were multiple, small, white, flesh-colored papules, 
approximately 1 to 2 millimeters (mm) in size, that were non-
tender.  The rest of the examination was noted to be normal.

In August 1995, the RO received treatment records developed 
at Cape Fear Valley Medical Center and WAH between 1994 and 
1998.  The records show additional treatment on occasion for 
tinea pedis.  The veteran was also afforded neurologic 
examination concerning his 'burning feet' in November 1994, 
which revealed post tibial neuropathy with absent H-reflex 
suggesting an S1 root problems.  He was also noted to have an 
exotropic right eye on neurological examination in November 
1995.

Treatment records developed at the local VA Medical Center 
between 1995 and 1998 show treatment on occasion for genital 
herpes.  A February 1996 clinical record shows that he was 
seen with dry skin over the heels.  He was also noted to have 
corrected visual acuity of 20/40 in the right eye and 20/30 
in the left eye on annual eye examination in April 1996.  The 
diagnosis at that time was ametropia.  This finding was 
confirmed and continued on annual eye examination in 
September 1997, except for corrected visual acuity which was 
noted to be 20/30 bilaterally.

In July 1997, the veteran reiterated his contentions at a 
hearing before the undersigned Member of the Board in 
Washington, DC.  He stated that he has problems with his 
bilateral conjunctivitis about every 3 to 6 months.  He noted 
that he could recognize the problem when it is starting, and 
treat himself instead of going to the hospital.  Regarding 
his skin disorder of the feet, the veteran testified that he 
has been bothered by the condition since active duty service.  
He noted that the only way that he could explain his 
condition to "most people is that if you ever stood on a hot 
blacktop surface any length of time, that's about the way it 
feel and this is a continuous thing."  Concerning his 
genital herpes, the veteran reported that he could also 
recognize the first symptoms of a recurrence of genital 
herpes; that is, the itching begins.  He further noted that 
the disorder recurs about every 3 to 9 months.

In conjunction with the Board's Remand order, the veteran was 
afforded VA examination in April 1998.  On ophthalmologic 
evaluation, the veteran complained that his eye water, burn 
and itch.  He also claimed that his eyes 'fall out,' 
especially the right eye.  Examination of the eyes, in 
pertinent part, revealed corrected visual acuity of 20/25 in 
the right eye and 20/25-1 in the left eye.  Anterior segment 
findings were nominal for each eye.  Intraocular pressures 
were measured by applanation were 13 for each eye.  The 
posterior pole of each fundus was noted to be clear and 
normal.  The cup/disk ratio for the right optic nerve was 
0.35/0.35 and for the left optic nerve 0.4/0.4.  The 
ophthalmologic diagnoses were myopia, proptosis 
(exophthalmos), astigmatism of both eyes, as well as dry 
eyes.  There was no blepharitis apparent at the time of 
examination.  

On dermatological examination in April 1998, it was noted 
that there were no skin lesions present.  There was no 
ulceration, exfoliation or crusting.  There were also no 
systemic or nervous manifestations.  The dermatologic 
diagnosis was burning sensation of the feet by history.  The 
examiner reiterated that there were no skin blemishes found 
on examination of the veteran.  

On genitourinary examination in April 1998, it was noted that 
the veteran has recurrent genital herpes infections involving 
the glans and prepuce.  He had seen various physicians, 
albeit on an infrequent basis, and received Zovirax in the 
past.  The veteran stated that he usually just treated it 
with salt-water soaks.  The examiner noted that the condition 
does not affect the veteran's occupation.  However, it does 
affect the usual activity in that the veteran refrains from 
sex when he has the condition.  Physical inspection and 
palpation of the veteran's penis, testicles, epididymis and 
spermatic cord revealed a normal male genitalia with some 
redness on the left of the glans penis and on the prepuce to 
the left adjacent to this area of the glans.  The examiner 
noted that this was typical for genital herpes.  The 
diagnosis was genital herpes.

In January 1999, the veteran submitted a statement in regard 
to his disabilities along with 3 color photographs of the 
area affected by his genital herpes.


Analyses

I.  Compensable Evaluation for Conjunctivitis prior to 
February 23, 1999

The veteran's bilateral eye disability is rated in accordance 
with 38 C.F.R. Part 4, Diagnostic Code 6018 (1998), chronic 
conjunctivitis.  Under that code, active chronic 
conjunctivitis, with objective symptoms, warrants a maximum 
schedular rating of 10 percent.  If healed, active chronic 
conjunctivitis is rated on residuals.  If there are no 
residuals, a noncompensable rating is assigned.  Id.

The Board also notes that active chronic trachomatous 
conjunctivitis is rated as visual impairment.  The minimum 
rating for active pathology is 30 percent.  If healed, active 
chronic trachomatous conjunctivitis is rated on residuals.  
If there are no residuals, a noncompensable rating is 
assigned.  38 C.F.R. Part 4, Diagnostic Code 6017 (1998).

With reference to the veteran's long-standing refractive 
error (astigmatism and presbyopia; also described as 
ametropia), the law governing payment of VA disability 
compensation states that the United States shall pay 
compensation to a veteran for "disability resulting from 
personal injury suffered or disease contracted in the line of 
duty ..."  38 U.S.C.A. §§ 1110, 1131 (West 1991).  Refractive 
error, pursuant to 38 C.F.R. § 3.303(c) (1999), is not 
recognized as a disease or injury for service connection 
within the meaning of the applicable legislation.

After a careful review of the evidence of record, the Board 
observes that in view of the episodic nature of his bilateral 
eye disorder, the veteran is, in fact, entitled to a 10 
percent disability evaluation, but no more, prior to February 
23, 1999.

As a preliminary matter, the Board observes that there is no 
medical evidence of record reflecting a diagnosis or clinical 
history of trachomatous conjunctivitis, nor is it claimed by 
the veteran that he has this type of conjunctivitis.  Hence, 
evaluation of the veteran's disability under Diagnostic Code 
6017 is not in order.

As set forth above, to warrant a compensable rating for 
conjunctivitis under Diagnostic Code 6018, there must be 
objective symptoms.  In this regard, the Board observes that 
treatment records obtained from WAH clearly establish that 
the veteran's conjunctivitis was in its active stage at the 
time that he filed his 'original' claim for service 
connection.  Hence, entitlement to a maximum 10 percent 
evaluation for conjunctivitis as of March 3, 1992 is 
established.

Under the applicable criteria, rating agencies will handle 
cases affected by change of medical findings or diagnosis, so 
as to produce the greatest degree of stability of disability 
evaluations consistent with the laws and VA regulations 
governing disability compensation and pension.  It is 
essential that the entire record of examinations and the 
medical-industrial history be reviewed to ascertain whether 
the recent examination is full and complete, including all 
special examinations indicated as a result of general 
examination and the entire case history.  Examinations less 
full and complete than those on which payments were 
authorized or continued will not be used as a basis of 
reduction.  Ratings on account of diseases subject to 
temporary or episodic improvement, e.g., psychoneurotic 
reaction, will not be reduced on any one examination except 
in those instances where all the evidence of record clearly 
warrants the conclusion that sustained improvement has been 
demonstrated.  Moreover, though material improvement in the 
physical or mental condition is clearly reflected, the rating 
agency will consider whether the evidence makes reasonably 
certain that the improvement will be maintained under the 
ordinary conditions of life.  38 C.F.R. § 3.344(a) (in 
pertinent part) (1998).

Under the circumstances of this case, the Board concludes 
that sustained improvement has not been demonstrated.  
Although there was no clinical evidence of conjunctivitis 
with herpes blepharitis on VA ophthalmologic examination in 
December 1992 and April 1998, the veteran's uniformed 
services, private and VA outpatient treatment records clearly 
show that his service-connected eye disorder is subject to 
episodic flare-ups.  As such, the Board is satisfied that a 
maximum 10 percent rating for active conjunctivitis with 
herpes blepharitis from March 3, 1992 to February 22, 1999 is 
in order.

II.  Increased Evaluation for Conjunctivitis from February 
23, 1999

The clinical evidence of record reflects that the veteran 
currently has symptomatic allergic conjunctivitis.  As noted 
above, a 10 percent evaluation is warranted for this eye 
disability under 38 C.F.R. Part 4, Diagnostic Code 6018 
(1999).  Under this Diagnostic Code, however, the assigned 10 
percent evaluation is the maximum evaluation the veteran may 
receive when the disorder is active.  Although a higher 
rating is provided for active trachomatous conjunctivitis; 
there is no medical evidence that the veteran has that type 
of conjunctivitis.  Therefore, a higher rating on that basis 
may not be assigned.  See 38 C.F.R. Part 4, Diagnostic Code 
6017 (1999).

While the veteran's most recent VA ophthalmologic examination 
shows that he manifests connected dry eyes and proptosis 
(exophthalmos) such disorders have not been linked to his 
conjunctivitis by competent evidence and, therefore, can not 
form the basis of an increased evaluation.  Accordingly, the 
Board finds that the veteran is not entitled to an evaluation 
in excess of 10 percent for his service-connected 
conjunctivitis with herpes blepharitis.  There is no 
equipoise between the positive and negative evidence on this 
issue; therefore, no reasonable doubt question is raised.  38 
C.F.R. § 3.102 (1999).

III.  Chronic Skin Disorder of the Feet & Genital Herpes

In reference to skin disorders, the Court has held that the 
frequency, duration, and outbreaks of skin disease 
exacerbations must be addressed by rating adjudicators, and 
that a skin disorder should be considered, whenever possible, 
at a time when it is most disabling.  Bowers v. Brown, 2 Vet. 
App. 675 (1992); Ardison v. Brown, 6 Vet. App. 405 (1994).

In the instant case, the RO has rated the veteran's service-
connected skin disorder of the feet (tinea pedis) and genital 
herpes as analogous to eczema and assigned noncompensable 
disability ratings.  A skin condition with slight, if any, 
exfoliation, exudation or itching, if on non-exposed surface 
or in a small area is noncompensable.  A skin condition with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area, warrants a 10 percent evaluation.  
A skin condition with constant exudation or itching, 
extensive lesions, or marked disfigurement, requires a 30 
percent evaluation.  Additionally, a skin condition with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant, 
requires a 50 percent evaluation.  38 C.F.R. Part 4, 
Diagnostic Code 7806 (1998).  The Board is satisfied that 
evaluation under this Diagnostic Code is appropriate, as the 
symptomatology of tinea pedis and genital herpes closely 
approximates that of eczema.

In every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide a 
noncompensable evaluation, a noncompensable evaluation will 
be assigned where the required residuals are not shown.  38 
C.F.R. 
§ 4.31 (1999).

After a contemporaneous review of the record, it is found 
that increased (compensable) disability ratings for a chronic 
skin disorder of the feet and genital herpes are not 
warranted.  In order to justify a 10 percent rating, the 
evidence would have to show current exfoliation, exudation or 
itching, involving an exposed surface or extensive area.  
Such symptomatology has not been presented in this case.  
While the evidence of record clearly shows that the veteran 
manifests an episodic skin disorder of the feet, diagnosed as 
tinea pedis, as well as recurrent genital herpes, these 
disabilities only involve small, non-exposed areas of the 
body.

In sum, the veteran's service-connected skin disorder of the 
feet and genital herpes have not been shown by competent 
medical evidence to be manifested by exfoliation, exudation 
or itching, involving an exposed surface or extensive area.  
Consequently, the veteran's skin disorder of the feet and 
genital herpes are best described as being no more than 
slightly disabling.  Consequently, obtaining additional VA 
examination and/or treatment records as to these disabilities 
would be futile.  Cf. Epps v. Brown, 9 Vet. App. 341, 344-345 
(1996); Franzen v. Brown, 9 Vet. App. 235, 238 (1996).

IV.  Extra-schedular Consideration

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. 
§ 3.321(b)(1) (1999).  "The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Id.  In 
this regard, the Board finds that the schedular evaluations 
in this case are not inadequate.  As fully detailed above, 
the schedular criteria provide bases within which to award 
increased compensation for the veteran various service-
connected disorders, it does not appear that he has 
"exceptional or unusual" disabilities.  Hence, referral by 
the RO to the Chief Benefits Director of VA's Compensation 
and Pension Service, under the above-cited regulation, was 
not required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

A disability evaluation of 10 percent, but no more, for 
conjunctivitis with herpes blepharitis is granted from March 
3, 1992 to February 22, 1999, subject to the laws and 
regulations governing payment of monetary awards.

A disability evaluation in excess of 10 percent for 
conjunctivitis with herpes blepharitis from February 23, 1999 
is denied.

An increased (compensable) disability evaluation for a 
chronic skin disorder of the feet, claimed as hot feet, is 
denied.

An increased (compensable) disability evaluation for genital 
herpes is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

